Appeal by defendant from an order of the Supreme Court, Nassau County, dated December 1, 1967, which denied defendant’s motion for summary judgment predicated upon the ground that the cause of action alleged in the complaint is barred by the Statute of Limitations. Order reversed, with $30 costs and disbursements, and summary judgment granted in favor of defendant, dismissing the complaint. In our opinion, regardless of the label applied by plaintiff, the cause of action alleged is for the traditional tort of inducing a breach of plaintiff’s employment contract. The cause of action accrued on March 16, 1962, and was governed by the three-year Statute of Limitations relating to actions to recover damages for injury to property (former Civ. Prac. Act, § 49, subd. 7). The present action, commenced on February 11, 1966, is thus barred. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur. [55 Misc 2d 243.]